DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species B, claims 28, 29, 35, 36, 39, 40 in the reply filed on May 12, 2021 is acknowledged.  However, upon further consideration, the restriction requirement of April 20, 2021 directed to Species A-E is hereby withdrawn as the examiner no longer maintains that the subcombinations do not overlap in scope. Therefore, claims 27-40 are being examined herein and no claims are withdrawn. 

Claim Objections
Claims 27 and 35 are objected to because of the following informalities:  
In claim 27, the limitation “the strip” in line 15 should be amended to --the test strip-- for consistency. 
In claim 35, the limitation “a different ranges” in line 3 should be amended to --different ranges--. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 27, the limitation “when sample covers the electrodes in the sample space” in lines 2-3, 5 and 16-17 renders the claim unclear and indefinite. It is unclear as to whether the sample covering the electrodes is positively recited step of the method or not. 
Claims 28-40 are rejected as by virtue of their dependence on claim 27. 

Claim 27 recites the limitation “the selected step” in line 15. There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “a step” in line 3. Examiner recommends amending the recitation to be --the step--.  

Claim 30 recites the limitation "the step of controlling or altering the surface of an electrode…" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31-33 are rejected by virtue of their dependence on claim 30.

Regarding claim 34, the phrase "such as those present as salts in the reagent" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 34 recites the limitation "the step of controlling or altering the type…" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 37 and 38 are rejected by virtue of their dependence on claim 34.

Regarding claim 35, the recitations “wherein different characteristic information is encoded...” and “a different ranges of values” render the claim unclear and indefinite. It is unclear as to what the information/ranges of values are different from.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 27-33, 35, 36, 39-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sook et al. (WO 2010/095787A1).

Regarding claim 27, Sook teaches a method for encoding characteristic information on a test strip (a method for manufacturing a biosensor having a code electrode, para. [33], [65], Figs. 3 and 4 OR Figs. 18 and 19), the test strip having two electrodes disposed within a sample space (a working electrode 12 and a reference electrode 13 and code electrode 21 on biosensor with sample path 18, para. [33], Fig. [54], [65], Figs. 3 and 4 OR Figs. 18 and 19).
Examiner notes that the limitation “and a double layer when sample covers the electrodes in the sample space” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and not include steps that are not required to be performed because the condition(s) precedent are not met. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See MPEP 2111.04(II). Therefore, under a broadest reasonable interpretation, since sample does not cover the electrodes during manufacturing, a double layer is not required. 
Moreover, it is the examiner’s position that a double layer forms on any electrode when in contact with a liquid sample.
Sook teaches the method comprising performing a step to control or alter a variable within the sample space (code electrode 21 for providing sensor information is formed in the biosensor 10 to be in contact with the reagent reaction layer, para. [56], the area of the code electrode 21 in each biosensor which in contact with the reagent reaction layer 14 is subject to a patterning process, and the resulting area of the code electrode 21 differs in each biosensor according to the sensor information, para. [65]) which impacts a measured value representative of the capacitance of the double layer when sample covers the electrodes in the sample space (it is the examiner’s position that changing the area of the code electrode being in contact with the reagent would impact the capacitance of the double layer when sample covers the electrode; para. [61] discloses when the working electrode is applied to the working electrode 12 and the sample is injected into a sample inlet port 18a of the biosensor, a current value that the measuring device reads from the code electrode varies according to the contact area of the code electrode 21),
wherein the selected step is performed during manufacture of the strip (patterned and formed, paras. [58]-[ 60]) and such that the measured value representative of capacitance of the double layer when sample covers the electrodes in the sample space  (it is the examiner’s position that changing the area of the code electrode being in contact with the reagent would impact the capacitance of the double layer when sample covers the electrode; para. [61] discloses when the working electrode is applied to the working electrode 12 and the sample is injected into a sample inlet port 18a of the biosensor, a current value that the measuring device reads from the code electrode varies according to the contact area of the code electrode 21) falls within a range of values (biosensors are classified into A, B, and C codes for example according to the sensor information such as correction information, the type of biosensor etc, which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]). 
The limitation “thereby encoding characteristic information on the test strip.” Is an intended result of the overall method steps and therefore given negligible patentable weight. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the (the measuring device can distinguish the biosensors 10 based on the sensor information according to the contact area information between the reagent reaction layer 14 and the code electrode 21, para. [64]). 

Regarding claim 28, Sook teaches wherein the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (biosensors are classified into A, B, and C codes for example according to the sensor information such as correction information, the type of biosensor etc, which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]).

Regarding claim 29, Sook teaches wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, product identification, assay type (biosensors are classified into A, B, and C codes for example according to the sensor information such as correction information, the type of biosensor etc, which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65])..

Regarding claim 30, Sook teaches wherein the step to control or alter a variable within the sample space which impacts a measured value representative of the capacitance of the double layer when sample covers the electrodes in the sample space comprises the step of controlling or altering the surface of an electrode within the sample space of the test strip (the area of the code electrode 21 in each biosensor which in contact with the reagent reaction layer 14 is subject to a patterning process, and the resulting area of the code electrode 21 differs in each biosensor according to the sensor information, para. [65]).

Regarding claim 31, Sook teaches wherein a two-dimensional surface area, a three-dimensional surface area, and/or an effective area of the surface of the electrode is controlled or altered (the area of the code electrode 21 in each biosensor which in contact with the reagent reaction layer 14 is subject to a patterning process, and the resulting area of the code electrode 21 differs in each biosensor according to the sensor information, para. [65]).

Regarding claim 32, Sook teaches wherein the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (biosensors are classified into A, B, and C codes for example according to the sensor information which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]) and wherein the characteristic information encoded on the strip is information (such as correction information, the type of biosensor etc. [65]).

Regarding claim 33, Sook teaches wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (such as correction information, the type of biosensor etc., para. [65]). 


Regarding claim 35, Sook teaches wherein different characteristic information is encoded to the strip when the step is performed such that the measured value representative of capacitance of the double layer falls within a different ranges of values (like the code electrode 21 provided in the biosensor 10, the code recognition electrode 24 provides sensor information for example code electrode provides correction information, the code recognition electrode 24 may provide information on the type of biosensor, para. [154], Figs. 18 and 19).

Regarding claim 36, Sook teaches wherein the step to control or alter a variable within the sample space which impacts a measured value representative of the capacitance of the double layer when sample covers the electrodes in the sample space comprises controlling or altering the material of construction of an electrode within the sample space (the area of the code electrode 21 in each biosensor which in contact with the reagent reaction layer 14 is subject to a patterning process, and the resulting area of the code electrode 21 differs in each biosensor according to the sensor information, para. [65]; Examiner interprets controlling/altering the area of the electrode to meet the limitation controlling/altering the material of construction of an electrode since the material of the electrode is patterned to yield the area).

Regarding claim 39, Sook teaches wherein the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (biosensors are classified into A, B, and C codes for example according to the sensor information which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]) and wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, product identification, assay type (such as correction information, the type of biosensor etc. [65])

Regarding claim 40, Sook teaches wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, product identification, assay type (such as correction information, the type of biosensor etc. [65])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 34, 37, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sook et al. (WO 2010/095787A1)).

Regarding claim 34, Sook teaches wherein the step to control or alter a variable within the sample space which impacts a measured value representative of the capacitance of the double layer when sample covers the electrodes in the sample space comprises the step of controlling or altering the type and/or concentration of the reagent (a laser beam is irradiated so as to remove the specific region of the code electrode 21 together with the reagent reaction layer 14, para. [0070]). Sook teaches a reagent disposed within the sample space (a laser beam is irradiated so as to remove the specific region of the code electrode 21 together with the reagent reaction layer 14, Fig. 3, reagent layer shown in sample space, para. [0070]).
Sook is silent with respect to the composition of the reagent and therefore fails to specifically teach wherein the concentration of mediator is controlled/altered and wherein the mediator is present in the reagent. 
However, Sook teaches that typically the reagent is an enzyme reaction layer including a hydrophilic polymer, an oxidoreductase and an electron acceptor (mediator) at para. [13] and wherein the substrate in the sample reacts with an enzyme and is oxidized, and thus the electron acceptor is reduced. Sook teaches an oxidation current obtained when the reduced electron acceptor is electrochemically oxidized is measured 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent of Sook to include (electron acceptor) mediator as taught by Sook with a reasonable expectation of success to facilitate analyte detection. Examiner interprets the teachings of Modified Sook to meet the limitation wherein the step to control or alter a variable within the sample space which impacts a measured value representative of the capacitance of the double layer when sample covers the electrodes in the sample space comprises the step of controlling or altering the concentration mediator, since controlling/altering the effective area of the reagent layer would change the concentration of the mediator in the sample space.

Regarding claim 37, Sook teaches wherein the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (biosensors are classified into A, B, and C codes for example according to the sensor information which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [0065]) and wherein the characteristic information encoded on the strip is information selected from the group consisting of. calibration information, product identification, assay type (such as correction information, the type of biosensor etc. [0065]).

Regarding claim 38, Sook teaches wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, product identification, assay type (such as correction information, the type of biosensor etc. [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Groll (US 2010/0243441) discloses biosensors wherein the effective area of the working electrode of an electrochemical biosensor can be varied during production as needed to offset variations that occur, e.g., in the reagent of the biosensors as production proceeds (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795